PER CURIAM.
Jerry Wood, without the filing of a notice of appeal, seeks review of the circuit court’s affirmance of his conviction in county court for conduct prohibited by section 877.03, Florida Statutes (1983). It appears that Woods’ appeal to the circuit court was dismissed on December 12, 1985. Wood’s brief was filed with this court within thirty days from the date of the circuit court’s order. Accordingly, we treat Wood’s brief as a petition for writ of certiorari and upon its consideration, we find no departure from any essential requirements of law. The petition is denied.
LEHAN, A.C.J., and FRANK and SAND-ERLIN, JJ., concur.